Opinion by
Judge Pryor:
The report of the commissioner in connection with the testimony of Rice, the surveyor, shows that the partition of the land between the appellant and the appellee was fair and equal, and while others express a different opinion the same character of conflicting proof could be readily obtained in regard to almost any partition of land. The fact that a sale of the entire tract would conduce to the interest of the parties is not sufficient to authorize a sale of the entire land. Besides, the commissioner’s report shows that the land is susceptible of division without greatly impairing its value; and not only so, but such a division has been made. Nor did the parties make any such question when the order of partition was made, or before, but raise the question for the first time by exceptions to the commissioner’s report.
The judgment below is affirmed.